[Cite as Disciplinary Counsel v. Seabrook, 133 Ohio St. 3d 97, 2012-Ohio-3933.]




                       DISCIPLINARY COUNSEL v. SEABROOK.
                      [Cite as Disciplinary Counsel v. Seabrook,
                         133 Ohio St. 3d 97, 2012-Ohio-3933.]
Attorneys—Misconduct—Practicing              law    in    violation     of    jurisdictional
        regulations—Engaging in conduct prejudicial to the administration of
        justice—Failing to respond to request for information from a disciplinary
        authority during an investigation—Two-year suspension, with one year
        stayed on conditions.
  (No. 2011-2049—Submitted January 18, 2012—Decided September 6, 2012.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 10-089.
                                  __________________
        Per Curiam.
        {¶ 1} Respondent, Eric Maurice Seabrook of Columbus, Ohio, Attorney
Registration No. 0069118, was admitted to the practice of law in Ohio in 1998.
Seabrook’s license to practice law was suspended from December 2, 2005,
through March 1, 2006, for his failure to comply with the attorney-registration
requirements of Gov.Bar R. VI.            In re Attorney Registration Suspension of
Seabrook, 107 Ohio St. 3d 1431, 2005-Ohio-6408, 838 N.E.2d 671; In re
Seabrook, 108 Ohio St. 3d 1491, 2006-Ohio-1050, 843 N.E.2d 796. We imposed
a second registration suspension on November 3, 2009, and Seabrook’s license
was reinstated on March 5, 2010. In re Attorney Registration Suspension of
Seabrook, 123 Ohio St. 3d 1475, 2009-Ohio-5786, 915 N.E.2d 1256; In re
Seabrook, 126 Ohio St. 3d 1603, 2010-Ohio-4979, 935 N.E.2d 48.1

         1. We have also assessed monetary sanctions for Seabrook’s failure to comply with the
continuing-legal-education (“CLE”) requirements of Gov.Bar R. X. In re Seabrook, 88 Ohio
                               SUPREME COURT OF OHIO




        {¶ 2} On October 11, 2010, relator, disciplinary counsel, filed a
complaint with the Board of Commissioners on Grievances and Discipline. The
complaint alleged that Seabrook continued to practice law by representing two
clients during his second attorney-registration suspension and failed to cooperate
in the ensuing disciplinary investigations in violation of Prof.Cond.R. 5.5(a)
(prohibiting a lawyer from practicing law in a jurisdiction in violation of the
regulation of the legal profession in that jurisdiction), 5.5(b)(2) (prohibiting a
lawyer who is not admitted to practice in this jurisdiction from holding himself
out as admitted), 8.1(b) (prohibiting a lawyer from knowingly failing to respond
to a demand for information by a disciplinary authority during an investigation),
8.4(d) (prohibiting a lawyer from engaging in conduct that is prejudicial to the
administration of justice), and 8.4(h) (prohibiting a lawyer from engaging in
conduct that adversely reflects on the lawyer's fitness to practice law), and
Gov.Bar R. V(4)(G) (requiring a lawyer to cooperate with a disciplinary
investigation).
        {¶ 3} The panel and board adopted the parties’ stipulations of fact and
misconduct, and recommend that Seabrook be suspended from the practice of law
for two years, with the entire suspension stayed on conditions. We adopt the
board’s findings of fact and misconduct but find that a two-year suspension with
the second year stayed on the conditions recommended by the board is the
appropriate sanction for Seabrook’s misconduct.




St.3d 1401, 722 N.E.2d 1029 (2000); In re Seabrook, 109 Ohio St. 3d 1414, 2006-Ohio-1911, 846
N.E.2d 52; In re Seabrook, 124 Ohio St. 3d 1402, 2009-Ohio-6833, 918 N.E.2d 1010. Pursuant to
Gov.Bar R. X(5)(C), however, we do not consider an attorney’s failure to comply with CLE
requirements in the imposition of a sanction under Gov.Bar R. V(8).




                                             2
                                January Term, 2012




                                    Misconduct
                              Count One—David Tye
       {¶ 4} Unaware that Seabrook’s license to practice law was under
suspension, David Tye paid Seabrook $400 to represent him in an administrative
child-support matter.    On February 25, 2010, Seabrook appeared before a
magistrate in the Franklin County Domestic Relations and Juvenile court on Tye’s
behalf. While preparing his decision, the magistrate reviewed this court’s website
and discovered Seabrook’s suspension. The magistrate declared a mistrial and set
the matter for a new hearing.        Thereafter, Tye represented himself in the
proceedings.
       {¶ 5} On March 3, 2010, the magistrate submitted a grievance to relator.
Two days later, Seabrook’s license was reinstated. Relator sent a letter of inquiry
to Seabrook at the residence address listed in his attorney-registration records, but
the envelope was returned unclaimed, and relator received no response from
Seabrook.
                             Count Two—Herb James
       {¶ 6} On February 17, 2010, Seabrook represented Herb James in an
eviction proceeding in the Franklin County Municipal Court.           Seabrook and
James ultimately dismissed the action that day because the proper corporate
plaintiff had not been named in the complaint.              Danny Bank, Clinical
Administrator and Staff Counsel for the Ohio Legal Clinic, and Brittney Hensley,
a legal intern, agreed to prepare a lease addendum on behalf of their client, the
tenant, to avoid any future landlord-tenant disputes. When Hensley accessed this
court’s website on March 5, 2010, to obtain Seabrook’s contact information, she
discovered that Seabrook’s license had been suspended from November 3, 2009,
until March 5, 2010. Bank and Hensley sent Seabrook a letter giving him until
March 31, 2010, to self-report his violation of the Rules of Professional Conduct,
but they did not hear from him.



                                         3
                            SUPREME COURT OF OHIO




       {¶ 7} On April 14, 2010, Hensley filed a grievance against Seabrook
with relator. Relator sent Seabrook a letter of inquiry at the residence address
listed in his attorney-registration records, but the envelope was returned
unclaimed, and relator received no response from Seabrook. The parties have
stipulated and the board has found that Seabrook’s conduct with respect to counts
one and two violated Prof.Cond.R. 5.5(a), 5.5(b)(2), 8.1(b), 8.4(d), and 8.4(h), and
Gov.Bar R. V(4)(G). We adopt the board’s findings of fact and misconduct.
                                     Sanction
       {¶ 8} In recommending a sanction, the panel and board considered
Seabrook’s conduct, the aggravating and mitigating factors listed in BCGD
Proc.Reg. 10, and the sanctions we have imposed for similar misconduct. See
Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio St. 3d 424, 2002-Ohio-4743, 775
N.E.2d 818, ¶ 16.
       {¶ 9} The only aggravating factors found by the board were Seabrook’s
prior registration suspensions. See BCGD Proc.Reg. 10(B)(1)(a). With respect to
mitigation, the board noted that there was no evidence that any of Seabrook’s
clients were harmed by his misconduct or that he had acted with a dishonest or
selfish motive. See BCGD Proc.Reg. 10(B)(2)(b). Indeed, Seabrook repeatedly
testified that his misconduct was the result of his own lack of diligence. At his
deposition, he indicated that he had been diagnosed with depression and attention
deficit disorder and had received counseling and prescription medication for these
disorders from time to time. But he did not offer any evidence to demonstrate that
his diagnoses should be afforded any mitigating effect pursuant to BCGD
Proc.Reg. 10(B)(2)(g).    Nor did he offer any evidence of his character or
reputation in the community.
       {¶ 10} Relator recommends a one-year suspension with six months stayed
on the condition that Seabrook attend continuing legal education (“CLE”) focused
on the issues of practice management and time management. Seabrook, on the




                                         4
                                 January Term, 2012




other hand, argues that a six-month or one-year fully stayed suspension on the
condition that he submit to monitored probation is a more appropriate sanction.
          {¶ 11} In recommending that Seabrook be suspended from the practice of
law for two years, with the entire suspension stayed on conditions, the panel cited
Disciplinary Counsel v. Lape, 130 Ohio St. 3d 273, 2011-Ohio-5757, 957 N.E.2d
772. In Lape, we imposed a six-month suspension, all stayed on conditions, on an
attorney who neglected a client’s bankruptcy matter, failed to safeguard and
return a client’s property, and failed to cooperate in the resulting disciplinary
investigation. The board questioned the relevance of the case in determining the
appropriate sanction for Seabrook’s misconduct because there was no allegation
that Lape had practiced law during her attorney-registration suspension.
Nonetheless, the board adopted the panel’s recommended sanction of a two-year
suspension, all stayed on the following conditions: (1) that Seabrook enter into a
two-year Ohio Lawyers Assistance Program (“OLAP”) contract, (2) that a mentor
be appointed to help Seabrook with law-office practices, time management, and
other strategies for running a successful practice, (3) that Seabrook take at least
six hours of CLE courses relating to law-office practice and time management,
and (4) that he commit no further misconduct. Neither party has objected to this
recommendation.
          {¶ 12} We have stated, “The normal penalty for continuing to practice law
while under suspension is disbarment.” Disciplinary Counsel v. Koury, 77 Ohio
St.3d 433, 436, 674 N.E.2d 1371 (1997).          But we have routinely imposed
indefinite suspensions for attorneys who continued to practice law after we had
suspended their licenses for CLE and registration violations.            See, e.g.,
Disciplinary Counsel v. Higgins, 117 Ohio St. 3d 473, 2008-Ohio-1509, 884
N.E.2d 1070; Toledo Bar Assn. v. Crandall, 98 Ohio St. 3d 444, 2003-Ohio-1637,
786 N.E.2d 872; Akron Bar Assn. v. Barron, 85 Ohio St. 3d 167, 707 N.E.2d 850
(1999).



                                          5
                            SUPREME COURT OF OHIO




       {¶ 13} In Disciplinary Counsel v. Blackwell, 79 Ohio St. 3d 395, 397, 683
N.E.2d 1074 (1997), however, we imposed a two-year suspension with the second
year stayed on the license of an attorney who had practiced while under
suspension, finding that most of his violations occurred during his successful
recovery from alcoholism. And in Disciplinary Counsel v. Bancsi, 79 Ohio St. 3d
392, 394, 683 N.E.2d 1072 (1997), recognizing the attorney’s prompt attempt to
cure the CLE deficiency that had resulted in his suspension, his immediate
payment of the outstanding fines, and the brief—five-week—duration of his CLE
suspension, we imposed a one-year suspension with six months stayed on the
license of an attorney who continued to practice while under suspension.
       {¶ 14} Here, Seabrook’s misconduct includes his continued practice of
law during his registration suspension and his initial failure to cooperate in the
ensuing disciplinary investigation. He admits that his misconduct was due to his
own lack of diligence, which appears to have been an issue at various times
throughout his practice and has continued through these disciplinary
proceedings—as demonstrated by his unexcused tardiness at the panel hearing. It
appears that no clients suffered grave or irreparable harm as a result of Seabrook’s
practice during his registration suspension—though their cases were undoubtedly
delayed—and that he did not act with dishonest or selfish motives. We do not
take the recommendations of the panel and board lightly, but given the sanctions
we have imposed for similar misconduct and our ongoing concerns about
Seabrook’s mental health since he stopped taking his medications in 2010, we
conclude that an actual suspension from the practice of law is warranted.
       {¶ 15} Accordingly, we suspend Eric M. Seabrook from the practice of
law for two years, with the second year stayed on the conditions that he (1) enter
into a two-year OLAP contract and fully comply with all OLAP
recommendations, (2) attend at least six hours of CLE in law-office management
in addition to the requirements of Gov.Bar R. X, and (3) commit no further




                                         6
                                January Term, 2012




misconduct. Upon resuming the practice of law, Seabrook shall serve one year of
monitored probation in accordance with Gov.Bar R. V(9). If respondent fails to
comply with the conditions of the stay, the stay shall be lifted, and respondent
shall serve the full two-year suspension. Costs are taxed to respondent.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and LUNDBERG STRATTON, O’DONNELL, LANZINGER,
and CUPP, JJ., concur.
       PFEIFER, J., dissents and would impose a two-year stayed suspension.
       MCGEE BROWN, J., not participating.
                              __________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Carol A. Costa,
Assistant Disciplinary Counsel, for relator.
       Eric M. Seabrook, pro se.
                            ______________________




                                         7